Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 02/11/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
The references Harubeppu et al. (US 20130135824 A1) and BRUCCHI et al. (US 20150294931 A1) submitted by the Applicant fail to teach and/or suggest the limitations set forth in claims 1, 9, 10, and 11, for example: 
(i) “the side surface of the hollow portion is tapered with an upper end side slanted at an angle toward an outer peripheral side, and an outer peripheral portion of the base plate is tapered with a narrowed upper end side” as set forth in claim 1; 
(ii) “a groove formed in an outer peripheral portion of the base plate” as set forth in 
claim 9; 
(iii) “a wall disposed between adjacent insulating substrates of the plurality of the insulating substrates, and …” (as shown by the Applicant’s Fig. 5) as set forth in claim 10; and
(iv) The limitation in claim 11, shown by Applicant’s Fig. 6.

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASMINE J CLARK/Primary Examiner, Art Unit 2816